DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Patent 10489682), “Kumar” in view of Lyon (US Patent 6480621).
As per claims 1, 14 and 20, as best understood and in light of the rejections, Kumar teaches a processing device, coupled to the memory see for example claim 20;

determining, by the computer system, one or more characteristics of one or more simulated defects of a particular type, wherein determining the one or more characteristics (i.e., image noise utilized for superimposing) see for example column 6 lines 1- 15 and fig. 4a; claims 2 discloses “synthetic image/text tuples and the real-life image/text tuples data by adding noise to image portions of the tuples”; claim 3 discloses “randomly selecting image portions of the tuples and superimposing to the selected image portions, noise selected from the group consisting of random speckled noise, random lines, random binarization threshold, white on black text (corresponding to one or more defects and characteristics thereof) ”; claim 4 discloses “randomly selecting image portions of the tuples and superimposing patterned noise to the selected image portions”;
determining information of each of the simulated defects, wherein the information comprises an image of the initial set of images corresponding to the one or more simulated defects of the particular type (i.e., the synthetic text segments 402 and real-life text segments 404 are processed by training data augmentation module 406 and followed by image pre-processing module 410 to be used for OCR model training at 414.  Image noise is superimposed at 407 onto randomly selected text images in the synthetic and real-life text segments 402 and 404.  Preferably different types of image noise may be superimposed: (a) random speckled noise, (b) random lines, (c) random binarization threshold, (d) white on black text.  Adding image noise is only performed introduced by module 408 and the ten examples are shown in FIG. 6 are 512.times.64 pixel patterned noise templates that have been generated programmatically to represent patterns commonly found in English language invoices; 
overlaying, by the computer system, one or more simulated defects of the particular type over the initial set of images to generate an augmented set of images comprising one or more text segments based on the one or more characteristics of the one or more simulated defects (i.e., image noise is superimposed at 407 onto randomly selected text images in the synthetic and real-life text segments 402 and 404) see for example column 6 lines 1- 15 and fig. 4a; claims 2 discloses “augmenting the synthetic image/text tuples and the real-life image/text tuples data by adding noise to image portions of the tuples”; claim 3 discloses “randomly selecting image portions of the tuples and superimposing to the selected image portions, noise selected from the group consisting of random speckled noise, random lines, random binarization threshold, white on black text”; claim 4 discloses “randomly selecting image portions of the tuples and superimposing patterned noise to the selected image portions”;
generating an output text corpus based on the augmented set of images (i.e., augmenting the synthetic image/text tuples and the real-life image/text tuples data by adding noise to image portions of the tuples) see for example claim 2; fig. 4a- b (reproduced below) disclose OCR model training (414), wherein the "text" output from 
training, using the output text corpus, a language model for optical character recognition (i.e., OCR programs 424 advantageously generate large amounts of training data for the deep-learning model, wherein the OCR programs 424 not only extract text from segment images, but also provide a confidence metric, either per character or per word or per segment, and wherein for probabilistic methods such as OCR programs based on neural nets the confidence metric represents the probability of correctness of its output results) see for example column 7 lines 15- 25; column 8 lines 55- 65 teaches “Domain text corpus 434 provides statistics of common text elements in the domain of interest, here English language invoices, for example, frequent occurrence of numbers, dates, and addresses.  In order to create Domain text corpus 434 we employ a conventional OCR program to extract text words from several thousand document examples”.  The abstract discloses “Synthetically generated text segments (e.g., simulation text) are produced by programmatically converting text strings to a corresponding image where each text string and corresponding image form a synthetic image/text tuple.


    PNG
    media_image1.png
    483
    586
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    511
    705
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    487
    774
    media_image3.png
    Greyscale

augmenting the synthetic image/text tuples and the real-life image/text tuples data by adding noise to image portions of the tuples”.
Kumar does not explicitly teach positional/ coordinate information of the simulated defect. 
However, Lyon explicitly teaches positional/ coordinate information of the simulated defect (i.e., distortions are applied as mappings of x and y coordinates to modified coordinates) see for example fig. 5 and column 12 lines 35- 36.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Lyon into Kumar to provide a number of training samples individually as input data to the classifier, and a target output is designated for each input sample and each time a training sample is input, the classifier produces an output vector which is compared with the target output, and the differences between the two represent an error, wherein the error is then employed to train the classifier and therefore train a classifier in a manner which avoids overfitting and helps generalization across a range of modifications or distortions, without a large increase in training cost in terms of compute time or memory as an state of the art technology see for example columns 1- 3.

As per claims 3 and 16, Kumar teaches a line or a spot in one or more of the augmented set of images (i.e., different types of image noise may be superimposed; e.g., random speckled noise, and random lines, etc.) see for example column 6 lines 1- 15.
As per claims 4 and 17, Kumar teaches wherein the one or more simulated defects represent at least one of a printing defect, a scanning defect, or a photo defect (i.e., image distortions due to the scanning process) see for example column 2 line 65 and “scanning artifacts” see column 5 line 37.
As per claims 5 and 18, Kumar teaches modifying one or more portions of an image of the initial set of images based on the one or more characteristics of the one or moresimulated defects (i.e., presence of patterned noise (e.g., 303, 304, 305, 306), presence of spurious lines due to segmentation artifacts (e.g., 303, 304, 305), scanning artifacts such as excessive fading (e.g., 308 is a faded image), blurring as seen at 309, 
As per claims 6 and 19, Kumar teaches determining dimensional information of each of the simulated defects (i.e., OCR system and image with grid of pixels, each of which has a number of bits to designate the color at that grid position) see for example column 5 lines 20- 45.
As per claim 7, Kumar teaches determining color information of each of the simulated defects (i.e., for black-and-white images the color could either be black (e.g., (0,0,0) in 24-bit RGB format) or white (e.g., (255,255,255) in 24-bit RGB format) see for example column 5 lines 20- 30.
As per claim 8, Kumar teaches selecting a number of the simulated defects to be overlaid onto one or more of the initial set of images (i.e., Image noise is superimposed at 407 onto randomly selected text images in the synthetic and real-life text segments 402 and 404) see for example column 6 lines 5- 10 and claim 2.
As per claim 9, Kumar teaches varying a number of realistic optical character recognition errors in the output text corpus for learning a plurality of language models, wherein the realistic OCR errors comprise context-dependent information (i.e., OCR processing of invoice 200 and the varying location and content of the fields) see for example column 5 lines 1- 20.

As per claim 11, Kumar teaches performing optical character recognition on the augmented set of images (i.e., the synthetic text segments 402 and real-life text segments 404 are processed by training data augmentation module 406 and followed by image pre-processing module 410 to be used for OCR model training at 414) see for example column 6 lines 5- 10.
As per claim 12, Kumar teaches at least one of a language model using word embeddings or a language model using character embeddings (i.e., in the OCR realm, such data takes the form of tuples (image, text).  The disclosed systems employ a combination of synthetic text segments and real-life text segments as part of training data 104.  Synthetic text segments 402 are image segments generated programmatically by rendering an "image" for a chosen "text" string as described in further detail in connection with FIG. 4C.  Real-life text segments 404 are sub-images extracted out of documents, and they most accurately represent the statistics of the domain for which the OCR system is built, for example, English language Invoices) see for example column 5 lines 50- 67.
.
Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 5/10/21 examine responds as follows:
1) Applicant argues “Even assuming arguendo that "image noise" is equivalent to "simulated defects," Kumar does not disclose that one or more characteristics of one or more simulated defects of a particular type is determined, wherein determining the one or more characteristics comprises "determining positional information of each of the simulated defects." There is no mention in Kumar of determining positional information of the image noise, much less that the positional information comprises one or more coordinates in the image onto which the image noise will be superimposed”. Remarks at 10.
Examiner would respectfully disagree.
Superimposition(image related) is defined in Wikipedia.org as “In graphics, superimposition is the placement of an image or video on top of an already-existing image or video, usually to add to the overall image effect, but also sometimes to conceal something (such as when a different face is superimposed over the original face in a photograph)”. Accordingly, as per definition provided and in order to add/ and or conceal something to/ and or from an image, a location/ coordinate information is inherently/ or implicitly called for so as to perform the process of image superimposition. augmenting the synthetic image/text tuples and the real-life image/text tuples data by adding noise to image portions of the tuples”. 
A new rejection of the record is further made under 35 USC 103 in view of Lyon.
2) Applicant argues claims 2- 13 and 15- 29 by the virtue of dependence from independent claims 1 and 14, respectively. Remarks at 10.
  Accordingly examiner responds using the same rational supra.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov